QUESTION: Are a developer's detailed engineering plans, submitted to the Central and Southern Florida Flood Control District for review and recommendation on a development of regional impact, as defined in Ch. 380, F.S., considered public records and open for public inspection as required by ss. 119.01 and 119.07, F.S.?
SUMMARY: A developer's detailed engineering plans which are submitted to the Central and Southern Florida Flood Control District for review and recommendation on a development of regional impact are public records and must be open for inspection at all reasonable times. According to your letter, the Central and Southern Florida Flood Control District, which was established by Ch. 25270, 1949, Laws of Florida, is a multi-county water management district operating in all or parts of eighteen counties in central and southern Florida. Pursuant to s. 380.06(8), F.S., developers are required to furnish information to the South Florida Regional Planning Council on design and impact of all "Developments of Regional Impact," which include plans for sewage treatment and disposal, storm water disposal, and water supply systems. The Central and Southern Florida Flood Control District, by agreement with the South Florida Regional Planning Council, reviews and makes recommendations on the acceptability of the development's impact on water resources and other natural resources. The Florida Public Records Law, s. 119.01, F.S., requires all state, county, and municipal records to be open for inspection by any citizen of Florida. A public record is defined as . . . all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings or other material . . . made or received pursuant to law or ordinance or in connection with the transaction of official business by any agency. Section119.011(1), F.S. Both the Central and Southern Florida Flood Control District and The South Florida Regional Planning Council are "agencies" within the meaning of s. 119.011(2). The engineering plans submitted by developers to the planning council and the district are submitted in order to enable the regional planning agency to prepare a report and make recommendations to the local government concerning the regional impact of the proposed development as it relates to, inter alia, the efficient use or burden the development will have on water, sewer, solid waste disposal, or other necessary public facilities. Section380.06(8)(c), F.S. When such engineering plans are in the possession of the regional planning council, or, by agreement between the two agencies, the flood control district, such plans are "received in connection with the official business" by the agency, to wit, the preparation of the regional impact report along with recommendations concerning the regional impact of the proposed development as set forth at s. 380.06(8), F.S., and, accordingly, are public records within the meaning of s. 119.011, F.S. Accord: Attorney General Opinion 071- 243 which held that an engineering report received by a school board in connection with an official duty of the board was a public record within the purview of s. 119.011. Since I have been unable to find any exception pursuant to s. 119.07, F.S., which would serve to exempt the engineering reports from the operation of the Public Records Law, I am of the view that such documents are public records and must be open for inspection at all reasonable times.